t c memo united_states tax_court estate of richie c heck deceased gary heck special administrator petitioner v commissioner of internal revenue respondent docket no filed date decedent owned shares of f korbel bros inc stock representing a 62-percent ownership_interest in the corporation held fair_market_value of the shares determined sec_2031 i r c richard j sideman steven m katz and george i hoffman for petitioner marion t robus for respondent -- - memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in federal estate_tax of dollar_figure of the adjustments giving rise to that determination the only one remaining in dispute is respondent’s increase in the value of certain shares of stock included in the gross_estate unless otherwise noted all section references are to the internal_revenue_code in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference introduction richie c heck decedent died on date the date of death or the valuation_date gary heck sometimes petitioner is the special administrator of decedent’s estate at the time of the petition petitioner resided in santa rosa california among the assets includable in decedent’s gross_estate are shares of stock the shares representing dollar_figure percent of the outstanding common_stock of f korbel bros inc korbel a california corporation petitioner - - timely filed a form_706 united_states estate and generation-- skipping transfer_tax return the estate_tax_return on date petitioner did not elect alternate_valuation see sec_2032 in the estate_tax_return petitioner valued the shares at dollar_figure or dollar_figure a share in determining a deficiency in estate_tax respondent valued the shares at dollar_figure or dollar_figure a share organization and operation of korbel korbel was formed in its business began in when three korbel brothers purchased property in guerneville california for the logging of timber a decade later vinifera grapes were planted on the property and in the first bottle of champagne was produced korbel has produced champagne on the property utilizing the traditional methode champenoise ever since champagne or sparkling wine although the name champagne technically refers to sparkling wine produced in the champagne region of france the terms champagne and sparkling wine are often used interchangeably and are so used herein is in essence wine that has been subject_to a second fermentation premium brands such as korbel utilize the french methode champenoise pursuant to which the second fermentation and all subsequent steps such as the removal of impurities and the addition of flavoring components take place while the champagne is in the bottle that is ultimately sold to the public that method is much more expensive and is considered far superior to methods such as the charmat process or the transfer method pursuant to which certain steps do not take place in the bottle - the heck family purchased control of korbel in and in adolf heck decedent’s husband became the sole shareholder of the big_number shares of common_stock outstanding as of adolf and decedent each owned shares in gary heck acquired shares each from adolf and decedent also in adolf died korbel redeemed of his remaining shares from his estate and the remaining shares passed in trust for decedent’s benefit in or around gary heck purchased the of the shares in trust giving him shares percent of the big_number shares outstanding and leaving decedent with the remaining shares in decedent transferred shares in trust for the benefit of her two grandchildren that left decedent with shares the value of which on the date of death is in dispute herein primarily korbel produces economically priced premium champagne during the 3-year period ending with champagne sales represented approximately percent of korbel’s total sales brandy represented approximately percent of such sales and still wine accounted for the approximately 3-percent balance at the beginning of percent of korbel’s gross_profits were attributable to sales of champagne and just under percent to sales of brandy as of the valuation_date korbel’s facilities were located on big_number acres of land mostly in sonoma county of that - acreage big_number acres were not used in korbel’s business activities and on the valuation_date such land had a value of dollar_figure an acre in date korbel elected to become an s_corporation within the meaning of sec_1361 that election was in effect on the valuation_date korbel’s financial statements and tax returns are prepared on a calendar-year basis distribution agreement between korbel and brown-forman corp in korbel signed a marketing agreement with jack daniel distillery lem motlow prop inc jack daniel granting jack daniel worldwide rights to buy sell and distribute all korbel beverage products thereafter jack daniel was consolidated into brown-forman corp brown-forman and in brown-forman contracted to be the exclusive distributor of korbel products in korbel and brown-forman entered into a new distribution agreement the agreement or the brown-forman agreement effective through date automatically renewable on a year-to-year basis thereafter and cancelable on or after date upon years’ written notice by either party to the other of its intent to cancel the agreement granted to brown-forman the u s distribution rights for korbel’s champagne and brandy products except for korbel’s right to sell through its on-premises wine shop the agreement was amended in -- - date to grant brown-forman worldwide distribution rights in addition to dealing with the distribution of korbel’s products the agreement grants to brown-forman a right_of_first_refusal with respect to offers of korbel’s stock by family members in that respect the agreement provides right_of_first_refusal in the event any member of the heck family desires to sell his or her shares of stock in korbel to a person who is not a lineal descendant of adolf l heck he or she shall notify brown-forman in writing giving the name of the prospective purchaser a copy of the offer to purchase the number of shares and the price per share brown- forman shall have thirty days from receipt of such notice to elect to purchase and pay for the said stock at the price stated for cash if brown-forman does not purchase such stock within said day period it may be sold to the stated person at the stated price without any further obligation to brown-forman meaning that brown-forman shall not have any further right to purchase any of the korbel stock sold if korbel has a prospective purchaser for or more of korbel stock who is not a lineal descendant of adolf l heck and brown-forman does not exercise its prior right to purchase said stock then brown-forman shall have no further first right of refusal to buy that stock of korbel at any time financial performance from through korbel’s sales and net_income were as follows year revenues net_income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as of date korbel’s audited balance_sheet showed assets valued at dollar_figure liabilities of dollar_figure current liabilities of dollar_figure and long-term obligations of dollar_figure and shareholder equity of dollar_figure among korbel’s assets was a dollar_figure interest-bearing note receivable from kfty broadcasting kfty a company owned by gary heck in although sales of charmat process and transfer method brands declined percent sales by domestic methode champenoise producers increased by percent korbel’s sales of champagne increased by percent in that year although korbel was responsible for only percent of total sales of champagne in the united_states it represented percent of the domestic market for champagne produced by the methode champenoise respondent’s expert respondent offered herbert t spiro ph d dr spiro as an expert witness to testify concerning the valuation of closely held companies dr spiro is president of the american valuation group inc avg and has directed and conducted valuation studies of various types of business enterprises the court accepted dr spiro as an expert in the valuation of closely held companies and received written reports of avg into evidence as dr spiro’s direct testimony and his rebuttal testimony - - respectively in his direct testimony dr spiro reached the conclusion that the aggregate fair_market_value of the shares as of the valuation_date was dollar_figure or dollar_figure a share rounded in reaching his conclusion dr spiro utilized both a market approach and an income approach the latter of which is based upon the discounted cashflow method he then applied to the results under both approaches a 15-percent liquidity discount and a 10-percent discount for additional risks associated with s_corporations including the potential loss of s_corporation status and shareholder liability for income taxes on s_corporation income regardless of the level of distributions he reconciled the two approaches by applying a 70-percent weighting factor to the indicated value of each share under the income approach dollar_figure and a 30-percent weighting factor to such value under the market approach dollar_figure resulting ina the avg report that constitutes dr spiro’s direct testimony is dated date the parties have stipulated and we have received into evidence an earlier report from avg to respondent dated date in which avg concludes that the fair_market_value of the shares on the valuation_date was dollar_figure that value agrees with the value used by respondent in preparing the notice_of_deficiency here in issue but it is lower than the value reached in the date report on brief respondent asks us to find that on the valuation_date the fair_market_value of the shares was dollar_figure we conclude that respondent is not asking for any increased deficiency even though the report that constitutes dr spiro’s direct testimony finds a slightly higher valuation of the shares - weighted share value of dollar_figure he explained that t he market approach is weighted less pincite percent due to the lack of perfect comparables lastly he adjusted that value upward to account for certain nonoperating assets big_number acres of so- called excess land with a stipulated value of dollar_figure an acre total value dollar_figure and dollar_figure million of excess cash before making that upward adjustment however he applied certain discounts he applied a 25-percent minority discount and sequentially the above mentioned 25-percent liquidity discount to the stipulated value of the land reducing such stipulated value to dollar_figure or dollar_figure a share he applied the additional 25-percent minority discount in recognition of the fact that the land value cannot be readily realized by the minority shareholder he applied the same 25-percent minority discount but not the liguidity discount to the so-called excess cash resulting in a value of dollar_figure or dollar_figure a share he derived his share value for korbel of dollar_figure dollar_figure rounded and total value of decedent’s shares rounded of dollar_figure after making the aforesaid adjustments to the value of the nonoperating assets petitioner’s expert petitioner offered mukesh bajaj ph d dr bajaj as an expert witness to testify concerning the valuation of closely held companies dr bajaj is a managing director finance and - damages practice of lecg inc dr bajaj has experience as a university professor of finance and business economics he has lectured on valuation issues and he has performed business valuations for purposes of litigation the court accepted dr bajaj as an expert in the valuation of closely held companies and received his written reports into evidence as his direct and rebuttal testimony respectively in his direct testimony dr bajaj reached the conclusion that the aggregate fair_market_value of the shares as of the valuation_date was dollar_figure or dollar_figure a share dr bajaj rejected the market approach and relied exclusively upon a discounted cashflow analysis he rejected the market approach on the ground that there were no publicly traded companies that were comparable to korbel dr bajaj’s discounted cashflow analysis resulted in a net operating asset value for korbel of dollar_figure to that amount he like dr spiro added an additional_amount for nonoperating assets dollar_figure consisting of dollar_figure for the excess land dollar_figure representing the proceeds from insurance policies on decedent’s life and dollar_figure for the note receivable from kfty he then subtracted dollar_figure of interest- bearing debt resulting ina fair_market_value for korbel as of the valuation_date of dollar_figure - li - dr bajaj then applied a 35-percent discount to the value derived under his discounted cashflow approach which consisted of a 25-percent marketability discount and an additional 10-percent discount to reflect the negative impact of brown- forman’s right_of_first_refusal and what dr bajaj refers to as agency problems the inability of a purchaser of decedent’s minority interest to influence dividend distributions which would be at the discretion of the controlling shareholder gary heck application of those discounts totaling percent resulted in dr bajaj’s being of the opinion that the marketable minority value of korbel’s equity as of the valuation_date was dollar_figure resulting in a value of dollar_figure for decedent’s shares or dollar_figure a share opinion i introduction we must determine the fair_market_value of decedent’s shares of korbel on the valuation_date the shares were included in decedent’s gross_estate and reported on the estate_tax_return at a value of dollar_figure a share based upon the expert testimony of dr bajaj petitioner now argues that the value of each share on the valuation_date was dollar_figure we interpret petitioner’s change in position as a concession that the estate is liable for a portion of the deficiency and we accept that concession in -- determining the deficiency in estate_tax respondent valued the shares at dollar_figure a share petitioner bears the burden_of_proof rule a ti law sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated fair_market_value is the standard for determining the value of property for federal estate_tax purposes 411_us_546 sec_20_2031-1 estate_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the willing buyer and willing seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the actual buyer or seller 94_tc_193 citing 658_f2d_999 5th cir the hypothetical willing buyer and seller are presumed to be dedicated to achieving the maximum economic advantage which advantage must be achieved in the context of market conditions the constraints of the economy and assuming shares of stock are to be valued the financial and business experience of the subject corporation existing on the valuation_date estate of newhouse v commissioner supra in valuing shares of stock in a corporation whose shares are not publicly traded the factors we take into account include net_worth prospective earning power and dividend paying capacity and other_relevant_factors including the economic outlook for the particular industry the company’s position in the industry the company’s management the degree of corporate control represented by the block of stock to be valued and the value of publicly traded stock_or_securities of corporations engaged in the same or similar lines of business see sec_2031 b sec_20_2031-2 estate_tax regs rev_rul 1959_1_cb_237 tiil expert opinions a introduction in this case the parties rely heavily if not exclusively on expert testimony to establish the fair_market_value of the shares as of the valuation_date indeed respondent’s only witness was dr spiro in addition to dr bajaj petitioner called gary heck decedent’s son and korbel’s president and chairman of the board and david faris a korbel assistant vice president formerly mr faris was a partner in the tax department of pisenti brinker c p a s in that role he oversaw the preparation of korbel’s income_tax returns the estate_tax_return filed on behalf of decedent’s estate and the valuation for gift_tax purposes of the stock that in decedent transferred in trust for the benefit of her grandchildren mr heck did not testify as to the value of the shares and although mr faris testified that the pisenti brinker gift_tax valuation in part formed the basis for the value of the shares set forth on the estate_tax_return it is the value arrived at by dr bajaj not the value on the return that petitioner urges us to adopt in deciding valuation cases courts often look to the opinions of expert witnesses nonetheless we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of our sound judgment 304_us_282 estate of newhouse v commissioner supra pincite although we may accept the opinion of an expert in its entirety see 74_tc_441 we may be selective in determining what portions of an expert’s opinion if any to accept 86_tc_547 finally because valuation necessarily involves an -- - approximation the figure at which we arrive need not be directly traceable to specific testimony if it is within the range of values that may be properly derived from consideration of all the evidence estate of true v commissioner tcmemo_2001_167 citing 538_f2d_927 2d cir affg t c memo b differences between the experts the major difference between drs bajaj and spiro is their disagreement as to the propriety of utilizing a market approach e the guideline company method in valuing the shares also although both experts utilized a discounted cashflow approach in valuing the shares dr bajaj exclusively dr spiro in part they disagree sharply over methodology in applying that approach we shall analyze the arguments presented by both experts in support of their respective positions iv propriety of dr spiro’s application of the guideline company method a introduction the guideline company method of appraisal is commonly used in valuing shares of stock ina closely_held_corporation when appropriate its usage is mandated by sec_2031 which provides that the value of unlisted shares of stock_or_securities shall be determined by taking into consideration in addition to all other factors the value of stock_or_securities of - corporations engaged in the same or a similar line_of_business which are listed on an exchange see also sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 the parties sharply dispute whether the two guideline companies chosen by dr spiro the robert mondavi corp mondavi and canandaigua wine co canandaigua were comparable to korbel for purposes of sec_2031 dr spiro actually utilized only one company mondavi as a guideline company and if so the use of a single guideline company is permissible the parties also disagree as to the propriety of the financial ratios chosen by dr spiro and his adjustments to those ratios petitioner also claims and respondent denies that dr spiro’s 30-percent weighting of the result of his market approach was essentially arbitrary b dr spiro’s guideline companies mondavi and canandaigua dr spiro’s method dr spiro first identified big_number companies listed under the standard industrial classification code sic wines brandy and brandy spirits of those companies he identified only that were publicly traded and he rejected of the as potential comparables because for the most part they were either too large or diverse or both too small unprofitable or conducted business ina different manner than korbel - dr spiro considered the remaining two companies mondavi and canandaigua comparable to korbel dr spiro valued korbel’s stock under the guideline company method as of the valuation_date by reference to the fiscal yearend price to earnings p e and price to operating cashflow p ocf ratios for mondavi and canandaigua for mondavi those ratios when reduced to multiples of earnings and ocf respectively were dollar_figure and dollar_figure and for canandaigua they were dollar_figure and dr spiro based korbel’s corresponding multiples on mondavi alone but he adjusted them downward to a p e multiple of and a p ocf multiple of to account for korbel’s additional risk factors ie the differences discussed below between korbel and the guideline companies in terms of size product mix consumption patterns etc those derived multiples were applied and a mean value was determined which mean dollar_figure was dr spiro’s valuation before discounting of each share of korbel under his market approach comparability dr spiro treated mondavi and canandaigua as comparable guideline companies despite acknowledging that in many significant respects they differ markedly from korbel size in in terms of both revenue and total assets canandaigua was approximately times as large as korbel - mondavi’s gross revenue for its fiscal_year was more than twice that of korbel for its calendar_year dollar_figure versus dollar_figure and mondavi’s total assets at yearend were approximately triple those of korbel dollar_figure versus dollar_figure product lines although korbel produces some brandy and an insignificant amount of still wine it is essentially a single product company producing economically priced premium champagne in canandaigua’s products included table wines dessert wines sparkling wines imported beer and distilled_spirits sparkling wines constituted only dollar_figure percent of the firm’s total shipments for as of the valuation_date korbel marketed its champagne under two labels armstrong ridge and korbel canandaigua marketed its products under many brand names including paul masson inglenook manischewitz almaden and taylor california cellars for wine and corona for beer although canandaigua also produced and marketed six different brands of sparkling wine and maintained a 32-percent share of the sparkling wine market for all of its sparkling wines were produced using the less expensive charmat process or transfer method whereas korbel utilized the methode champenoise exclusively canandaigua produced for the low end of the champagne market whereas korbel was the leading producer of premium champagne controlling almost -- percent of the methode champenoise or high-end market and percent of the total domestic market for the period through the low-end and high-end champagne markets fared differently sales of champagne produced by means of the charmat process or transfer method the low-end market fell steadily between and in sales of the lower priced domestically produced charmat process and transfer method labels dropped percent when compared to canandaigua’s sparkling wine sales reflected that trend in declining by about percent from in sharp contrast led by korbel’s 6-percent increase in champagne sales for sales by domestic methode champenoise producers as a whole grew percent when compared to mondavi markets premium still wine under seven different labels but it produces little or no sparkling wine other factors dr spiro testified that as of the valuation_date compared to mondavi and canandaigua korbel was smaller more profitable and growing more slowly it also had both drs bajaj and spiro state that mondavi does not produce any champagne gary heck testified however that mondavi produces about cases of champagne that they only sell through their wine shop kind of like we do with still wines even if mr heck is correct the amount of champagne produced by mondavi is negligible in comparison with its wine production which for was big_number cases thus as a practical matter mondavi was a producer of still wines whereas korbel was a producer of high-end champagne and a small amount of brandy - - substantially lower debt to asset and debt to equity ratios than either canandaigua or mondavi dr spiro summarized the totality of the differences between korbel and both mondavi and canandaigua as follows whereas both comparable companies produce and or market many products korbel essentially only produces two products champagne and brandy korbel also has less revenue and greater revenue variability during the course of a fiscal_year than the two comparables korbel’s greater revenue variability results from the nature of champagne consumption in the u s which is closely linked to celebrations and parties this results in a seasonal sales pattern with most sales coinciding with the holiday season between thanksgiving and new year’s eve in contrast wine is consumed more steadily throughout the year often with dinner or as a social drink korbel’s lack of product diversification and comparatively small size tend to increase investor risk necessitating a greater investment return gary heck testified to the following significant differences between the production and marketing of wine as opposed to methode champenoise champagne the second fermentation in the bottle which makes production of the latter more complex expensive and time consuming than the production of wine the fact that sales of champagne do not benefit from the so-called french paradox 1ie reports that link the moderate daily consumption of red wine to cardiovascular health and the fact that than fact champagne sales are subject_to higher federal excise_taxes are sales of wine dr spiro’s opinion in dr spiro’s opinion comparability is established by the that both mondavi and canandaigua like korbel produce a --- - form of wine while korbel occupies a specialized niche it crushes grapes ferments the juice and bottles the product like other producers to argue that comparables do not exist is incorrect cc rejyection of mondavi and canandaigua as guideline companies dr spiro discussed the similarities and differences between both mondavi and canandaigua and korbel and he computed price to earnings and price to operating cashflow multiples for both mondavi and canandaigua nevertheless when he applied those multiples to korbel he referred only to mondavi and he adjusted downward from the mondavi figures we fail to see how canandaigua influenced dr spiro’s guideline analysis it appears to us that dr spiro himself effectively disregarded canandaigua as a guideline company assuming that to be the case respondent has failed to persuade us that we should have any confidence in dr spiro’s guideline analysis in 92_tc_312 the commissioner’s expert selected only one comparable company the proposed comparable american greetings corp american greetings was selected because it along with hallmark cards inc hallmark dr spiro’s oral testimony echoed that view sir we selected mondavi and canandaigua as guideline companies as the only game in town we did not say they were exactly like korbel we say they have the same general production approach they have the same general customer base they are all in the grape processing business in that sense they are comparable -- - the company subject_to valuation were the two leaders in the greeting card industry the commissioner’s expert concluded that american greetings was the only reasonably comparable company to hallmark because it had a similar product mix and capital structure and served the same markets id pincite we rejected the valuation report submitted by the commissioner’s expert in light of his reliance on a single comparable company in employing the market approach in so doing we observed that a ny one company may have unique individual characteristics that may distort the comparison id pincite a sample of one tells us little about what is normal for the population in question dr spiro has failed to convince us of the reliability of his guideline analysis even if we were to accept that dr spiro relied on both canandaigua and mondavi as guideline companies as respondent argues we would still reject dr spiro’s use of the market approach in this case respondent points out that we have approved the use of the market approach based upon as few as two guideline companies see estate of desmond v commissioner tcmemo_1999_76 but in that case all three companies were in the same and not just a similar line_of_business manufacture and in his rebuttal report dr bajaj states the superior quality of mondavi’s wines its innovative packaging a new bottle with a flange top that prevented dripping and used a dot of wax instead of a foil capsule as a seal and strong advertising coupled with its reputation as an environment-- friendly producer were attributes that were largely unique to mondavi fn ref omitted respondent does not challenge dr bajaj on that point which point indicates that mondavi may not be reflective of the norm - - sale of paint and coatings here mondavi and canandaigua were at best involved in similar lines of business under sec_2031 and sec_20_2031-2 estate_tax regs publicly held companies involved in similar lines of business may constitute guideline companies and we have so held see eg estate of gallo v commissioner tcmemo_1985_363 where in valuing the stock of the largest producer of wine in the united_states we approved the use by taxpayer’s experts of comparables consisting of companies in the brewing distilling soft drink and even food processing industries but in that case the experts used at least companies as guideline companies see also estate of hall v commissioner supra pincite where we adopted an expert report utilizing a market approach based upon a comparison with six somewhat similar companies as similarity to the company to be valued decreases the number of required comparables increases in order to minimize the risk that the results will be distorted by attributes unique to each of the guideline companies in this case we find that mondavi and canandaigua were not sufficiently similar to korbel to permit the use of a market approach based upon those two companies alone dr bajaj argues that only companies that are primarily champagne sparkling wine producers like korbel constitute permissible guideline companies because no such publicly traded company existed dr bajaj rejected the market approach we find dr bajaj’ss approach to be unduly narrow in theory in light of the case law cited in the text nonetheless we agree albeit for different reasons that respondent improperly applied the market approach in this case -- - our conclusion that dr spiro improperly applied the guideline company approach based upon mondavi and canandaigua makes it unnecessary to address petitioner’s other criticisms of dr spiro’s application of that approach the selection of inappropriate financial ratios the arbitrary adjustment of those ratios and the arbitrary nature of the weight given to the result reached by dr spiro under the market approach d conclusion dr spiro improperly applied the guideline company approach in valuing the stock of korbel v utilization of the discounted cashflow method in valuing the stock of korbel a introduction this court considers the discounted cashflow dcf method employed by both experts to be an appropriate method for use in valuing corporate stock see eg n trust co v commissioner 87_tc_349 moreover where we have rejected use of the market approach as unreliable we have based the value of a closely_held_corporation on the dcf approach alone see 101_tc_412 we therefore find that the dcf method utilized by both experts in this case is an appropriate method for valuing the stock of korbel as of the valuation_date - - b analysis of the experts’ application of the discounted cashflow method introduction recently in hstate of true v commissioner tcmemo_2001_167 we described the dcf method as follows the discounted cash-flow method is an income approach based on the premise that the subject company’s market_value is measured by the present_value of future economic_income it expects to realize for the benefit of its owners this approach analyzes the subject company’s revenue growth expenses and capital structure as well as the industry in which it operates the subject company’s future cash-flows are estimated and the present_value of those cash-flows is determined based on an appropriate risk-adjusted rate of return drs bajaj and spiro are in agreement as to the elements of the dcf valuation method the discounted_present_value of cashflow projections for korbel over a 5-year period plus korbel’s residual_value at the end of the fifth year also discounted back to present_value plus the value of nonoperating assets less long-term debt and less appropriate discounts eg for lack of marketability they disagree however regarding the computation of almost every element including projected revenues operating costs capital expenditures the rate of return to be incorporated into the discount factor the nature and amount of the nonoperating assets the amount of long- term debt and the nature and amount of the discounts we find neither of the experts totally persuasive we accept however portions of the testimony of each we shall discuss and evaluate - - the various elements of both experts’ dcf computations in arriving at a value for the shares projected cashflows a sales in projecting post-1994 sales growth for korbel dr bajaj determined that there would be 2-percent sales growth for that the growth rate would steadily increase to percent in and that the latter rate would prevail indefinitely for post-1999 years dr bajaj considered his forecast optimistic in light of wine industry analysts’ predictions of a 9-percent decline in champagne consumption during the period dr spiro projected a 5-percent sales increase for increases of and percent for and respectively and 3-percent annual increases thereafter dr spiro’s forecast was primarily based upon the strong growth in korbel’s sales during and the first guarter of we find dr spiro’s sales growth assumptions to be the more realistic projected growth for is based upon korbel’s sales growth and subsequent years’ growth is assumed to gradually decrease to the 3-percent growth rate applicable to which does not differ materially from the annual compound growth rate of percent since dr bajaj’s more modest sales growth projections for the early years are based upon projected sales for the champagne industry as a whole which -- p7 - includes low-end charmat and transfer process brands moreover we find no evidence in korbel’s recent sales history to justify an assumed 5-percent sales growth for and thereafter b operating margin dr bajaj’s projected annual operating pretax ’ margin total revenues less cost_of_goods_sold excise_taxes depreciation officers’ compensation and selling general and administrative expenses sg a for and all subsequent years i sec_12 percent of sales revenues he bases his projection upon the 5-year simple average of operating margins for the period dr spiro’s projected annual operating margin for and subsequent years is percent of sales revenues dr spiro computes each element of cost entering into his projection of operating margin separately in some cases based upon 2-year averages in others based upon 5-year averages in computing average annual sg a for dr spiro fails to include dollar_figure of promotional expenses_incurred by korbel in which dr spiro attributes to the launching of a new product armstrong ridge champagne dr spiro considers that to be a special nonrecurring cost that in future years will be borne by brown-forman pursuant to the brown-forman agreement we do not agree with dr spiro’s treatment of the promotional the parties agree that the only tax applicable to the income of korbel is california’ sec_1 5-percent income_tax on s_corporations - - expense as a nonrecurring cost mr heck testified that new label promotional expenditures are a recurring feature of korbel’s business although the brown-forman agreement relieves korbel of any responsibility to pay marketing or selling_expenses brand expense for korbel champagne or brandy korbel incurred the promotional expenses in question subsequent to the effective date of the agreement and mr heck testified that a similar spike in korbel’s promotional costs could occur at any time projecting the mean annual sg a costs for a 5-year period that includes a year of extraordinary promotional expenses associated with the introduction of a new label does not seem unreasonable dr spiro criticizes dr bajaj for relying on a simple 5-year average in projecting an annual operating margin yet for cost_of_goods_sold where dr spiro uses a 2-year average to make projections he testified in rebuttal the rate chosen by dr bajaj appears reasonable although we once again question the use of a simple average dr spiro himself uses a 5-year average in projecting officers’ compensation and sg a korbel’s annual operating margins for the period do not show a trend and dr spiro has failed to convince us that dr bajaj’s use of a 5-year simple average is inappropriate at least it has the virtue of consistency and for that reason we prefer it to dr spiro’s approach the inconsistency of which he did not - - adequately explain we modify dr bajaj’s approach only to take into account small amounts of other income which he takes into account in his rebuttal testimony dr bajaj’s projected profit margin based upon an unweighted arithmetic average of operating margins from and including other income_interest and heck cellars revenue i sec_12_3 percent we find that to be the proper assumed operating margin for purposes of determining korbel’s value on the valuation_date under the dcf method cc cashflow adjustments to determine cashflow it is necessary to modify after-tax_income by adding back depreciation and subtracting working_capital additions and capital expenditures depreciation averaged percent of sales revenues during the period and percent for and dr bajaj relying on a 5-year average projected depreciation pincite percent of gross_sales and dr spiro relying on a 2-year average projected it pincite percent of gross_sales although for out of the years total depreciation grew as a percentage of sales revenues the guestion is whether the most recent years is a better measure of the trend than the last years neither expert took the other head-on with respect to this point and since in general we found dr bajaj’s analysis to be more thorough than dr spiro’s we shall rely on his 5-year average as determinative -- - both drs bajaj and spiro project inventory expenditures to remain constant pincite percent of sales revenue however dr bajaj projects other working_capital including cash pincite percent of sales whereas dr spiro projects noninventory working_capital pincite percent of sales in both cases based on historical data dr spiro justifies his lower figure by discounting the and average working_capital level percent on the ground that it was largely attributable to excess cash as we discuss infra in connection with our analysis of korbel’s nonoperating assets we do not believe korbel retained excess cash in and we are persuaded that dr bajaj’s projection of working_capital levels is justified based on historical performance and we find in accordance with his calculation dr spiro projected annual capital expenditures by korbel equal to dollar_figure million for and every year thereafter dr bajaj projected annual capital expenditures on the assumption that they would equal depreciation plu sec_30 percent of korbel’s annual sales increases dr bajaj projected that capital expenditures would increase in an amount adequate to maintain korbel’s net fixed asset to sales ratio pincite percent which is slightly below the average of such ratios for the period each expert points to unreasonable aspects of the other’s approach dr bajaj to the fact that dr spiro’s - - approach will eventually lead to negative net asset value dr spiro to the fact that dr bajaj’s projected increases in capital expenditures more than double his projected sales increases over the period korbel’s financial statements for the period show that whereas depreciation increased annually capital expenditures property plant and equipment purchased have fluctuated significantly over that same period the low of dollar_figure occurring in and the high of dollar_figure in average annual capital expenditures_for the period were dollar_figure therefore we consider dr spiro’s projection of dollar_figure million in annual capital expenditures to be reasonable and we adopt it conversely we find nothing in korbel’s financial history to support dr bajaj’s projection of ever-increasing annual capital expenditures rate of return the dcf method involves the computation of the present_value of expected future cashflows the present_value of a cashflow egquals the cashflow multiplied by a discount factor less than the discount factor is usually expressed as the reciprocal of plus a rate of return discount factor for one period r drs bajaj and spiro agree that the rate of return see brealey myers principles of corporate finance 6th ed the rate of return ris the reward that continued - - to be used in applying the dcf method to korbel’s cashflows is korbel’s weighted average cost of capital wacc ’ dr bajaj computed the wacc as dollar_figure percent dr spiro computed it as dollar_figure percent their only significant disagreement is as to one component of the wacc the cost of equity_capital ’ dr bajaj computed the cost of equity_capital as dollar_figure percent dr spiro computed it as dollar_figure percent we need not engage in an extended discussion of the appropriate cost of equity_capital since in computing the wacc other things being equal the higher the cost of equity_capital e the larger the percentage the larger the wacc given the dcf method the larger the wacc the lower the present_value of expected cashflows the parties endorse the dcf method differing only as the value of certain variables since we are continued investors demand for accepting delayed payment as expressed by dr spiro wacc w x kz x 1-t wo xx kz where wacc weighted average cost of capital ws weight of debt in capital structure kg estimated pretax cost of debt t income taxes pincite percent w weight of equity in capital structure and k cost of equity_capital dr spiro defined the cost of equity_capital as follows t he rate of return required by an investor as sufficient compensation_for committing equity funding to the business - - deconstructing each expert’s dcf analysis and assembling our own our adopting dr bajaj’s cost of equity_capital cannot in isolation be objectionable to respondent since respondent has proposed that we find a higher 71-percent cost of equity_capital dr bajaj relied on the capital_asset pricing model which takes into account exclusively systematic or market risk to compute the cost of equity_capital while dr spiro relied on the so-called buildup method which pays attention to the unsystematic or individual risk that an investor would face in investing in korbel neither expert convinced us that his approach was significantly better on the facts at hand than the other expert’s approach and we are satisfied that dollar_figure percent the percentage reached by dr bajaj is a reasonable figure for korbel’s cost of equity_capital and we so find ’ we find that the wacc is dollar_figure percent in recent cases we have criticized the use of both the capital_asset pricing model capm and wacc as analytical tools in valuing the stock of closely held corporations see furman v commissioner tcmemo_1998_157 see also estate of maggos v commissioner tcmemo_2000_129 and estate of hendrickson v commissioner tcmemo_1999_278 which reaffirm that view citing furman and estate of klauss v commissioner tcmemo_2000_191 where we rejected an expert valuation utilizing capm in favor of one utilizing the buildup method in other recent cases however we have adopted expert reports which valued closely held corporations utilizing capm to derive an appropriate cost of equity_capital see btr dunlop holdings inc v commissioner tcmemo_1999_377 gross v commissioner tcmemo_1999_254 affd 272_f3d_333 6th cir - -- present_value computation yearend versus mid- year cashflow convention in computing the present_value of all cashflows dr bajaj adopted a yearend convention cashflows discounted as of yearend while dr spiro adopted a midyear convention cashflows assumed to be received at and discounted from midyear because under the midyear convention the cashflow for a year is deemed to have been received months earlier the discount factor for the year is slightly greater and the dollar amount of the discount itself is slightly smaller than if the yearend convention is adopted given the same cashflow but a greater discount factor the present_value of the cashflow is greater the parties agree that approximately percent of korbel’s champagne sales occur during the last quarter of the calendar_year and as much as percent of such sales occur during the last week of december since korbel’s revenues are not spread evenly throughout the year we are unconvinced that dr spiro’s use of the midyear convention results in a more accurate valuation than dr bajaj’s use of the yearend convention we adopt the yearend convention increase in korbel’s value for nonoperating assets a introduction the question here is whether the value of certain nonoperating assets should be added to the value determined under the dcf method in determining the value of the shares -- - b excess land insurance proceeds kfty receivable the parties agree and we find that the excess land constitutes a nonoperating asset to be added to the present_value of korbel’s cashflows at a value of dollar_figure and that insurance proceeds in the amount of dollar_figure likewise are to be so added although they differ in exactly how a receivable from kfty in the amount of dollar_figure is to be taken into account they agree that it is to be taken into account we agree and so find the total of the aforesaid nonoperating assets is dollar_figure c excess cash dr spiro considered dollar_figure of cash held by korbel on date to be a nonoperating asset which he referred to as excess cash dr spiro reached that conclusion by examining historical cash levels in relation to gross revenue in order to determine the appropriate normalized cash level which he determined to be dollar_figure percent of gross revenue applying that percentage to gross revenue dr spiro concluded that korbel had excess cash in the amount stated in determining the value of the shares he included only a portion of the excess cash to reflect the inability of minority shareholders to force a distribution of such cash dr bajaj concluded that there was no excess cash and in his rebuttal testimony he persuasively explained his basis for that conclusion we were impressed with his interpretation of the historical data in light of the - - information he received the need to retain funds for a number of contingencies on interviewing mr heck on the basis of his testimony we find that there was no nonoperating asset consisting of excess cash decrease in korbel’s value by amount of long-term debt putting aside drs bajaj and spiro’s disagreement over the treatment of the kfty receivable see supra p the remaining disagreement is over whether the current portion of long-term bank borrowings is a component of working_capital or a long-term liability on brief respondent states that any resulting difference in the value of the shares is immaterial and the choice of treatment is a valid choice of the appraiser we shall treat such current portion as a long-term liability discounts a the expert testimony dr bajaj determined that the shares were subject_to a percent basic marketability discount dr bajaj then added an additional percent to his basic marketability discount which addition was attributable to both the right_of_first_refusal rofr held by brown-forman and what he refers to as agency problems the fact that the shares represented a minority interest unable to influence the majority shareholder’s control_over cash distributions the addition of those two discounts -- - resulted in dr bajaj’s determination of an overall 35-percent discount which he treats in total as a marketability discount dr spiro determined a basic 15-percent liquidity discount ’ increased by an additional percent for risks associated with korbel’s status as an s_corporation thus dr spiro’s total liquidity discount i sec_25 percent which he applies to the values that he determined under his market and income approaches e values exclusive of the value of nonoperating assets dr spiro applied specific separate discounts to nonoperating assets a 25-percent minority discount followed by his overall 25-percent liguidity discount applicable to excess land and a 25-percent minority discount applicable to excess cash b marketability versus minority discounts we have recognized that there is a distinction between a discount for lack of marketability and a discount for the minority position of the interest to be valued as we stated in 79_tc_938 the minority shareholder discount is designed to reflect the decreased value of shares that do not convey control of a closely_held_corporation the lack of marketability discount on the other hand i sec_12 we interpret dr bajaj’s references to a marketability discount and dr spiro’s references to a liquidity discount as references to the same type of discount because dr spiro applies the two discounts consecutively the total discount is dollar_figure percent dollar_figure dollar_figure x -- - designed to reflect the fact that there is no ready market for shares in a closely_held_corporation although there may be some overlap between these two discounts in that lack of control may reduce marketability it should be borne in mind that even controlling shares in a nonpublic corporation suffer from lack of marketability because of the absence of a ready private_placement market and the fact that flotation costs would have to be incurred if the corporation were to publicly offer its stock c basic discount for lack of marketability dr bajaj’s 25-percent marketability discount is based upon a number of empirical studies his critical evaluation of those studies and his own multiple regression analysis of the explanatory variables dr spiro in his rebuttal testimony finds no fault with dr bajaj’s methodology dr spiro cites many of the same empirical studies as suggesting that liquidity discounts can range from to percent he states that the average discounts were often in excess of percent yet dr spiro concludes that the basic liguidity discount for the shares taking into account the rofr is appropriately set pincite percent dr spiro fails to make clear in either his primary or rebuttal report the basis for his determination that the appropriate liquidity discount is at the low end of the acceptable range of such discounts in his oral testimony he set forth his theory that there was a specialized group of purchasers who would value the shares on other than an investment basis who would eye korbel as a possible future joint_venture partner dr spiro failed to - - guantify or explain how he adjusted his analysis to take account of that factor indeed such factor has recently been rejected by the court_of_appeals for the ninth circuit the likely venue of any appeal in this case 249_f3d_1191 9th cir revg 112_tc_130 we did not find dr spiro’s oral testimony to be persuasive it did not bolster what we found to be weak analysis in his written reports we found dr bajaj’s analysis in support of his 25-percent basic discount to be both thorough and convincing and we find that a basic discount for lack of marketability in the amount of percent is appropriate d additional discounts discount for lack of control dr bajaj describes his entire 35-percent discount as a discount for lack of marketability we view his proposed discount for agency problems however as a discount for minority status or lack of control as it is based upon the inability of the owner of the shares to force the majority shareholder gary heck to make dividend distributions dr bajaj’s discount for minority status takes into account factors similar to what dr spiro took into account in addressing problems associated with korbel’s s_corporation status at least to the extent that dr spiro’s discount relates to the same lack -- - of control problem ' thus we view drs bajaj and spiro in basic agreement as regards the need for a discount for lack of control which we view as a minority status discount discount for brown-forman’ s rofr both experts agree that some discount for the rofr is warranted dr spiro includes the rofr as part of his basic 15-percent liquidity discount dr bajaj as part of his additional 10-percent discount for both the rofr and the minority interest’s lack of control dr bajaj views the rofr as a much more serious impediment to marketability than does dr spiro he argues that because of its rofr brown-forman is always a potential bidder for an available block of korbel stock he further argues that because it had been the sole distributor of korbel champagne and brandy for a number of years brown-forman knows more about korbel than any potential outside bidder as a result any other outside bidder would have to expend a great deal of effort and money to even approach brown-forman’s knowledge level concerning korbel without which it may offer too little and risk losing out to brown-forman or too much and risk making a bad deal also because brown-forman has a special interest in retaining its sole ‘dr spiro also states that as an s_corporation korbel is subject_to several restrictions impairing liquidity including restrictions on the number and type of persons that can be shareholders nevertheless he views s_corporation status as a benefit and fails to quantify the relevant advantages and disadvantages - al --- distributor position it will have a tendency to drive up the price beyond what a potential buyer would be willing to pay based upon the present_value of anticipated cashflows according to dr bajaj both of those factors act as a significant deterrence to would-be bidders for the shares and therefore they reduce the value of the shares in his rebuttal testimony dr spiro responds that korbel is not such a complex organization that the costs of analyzing the company for bidding purposes would be prohibitively high dr spiro argues that dr bajaj’s concerns regarding brown- forman’s rofr are more appropriately applied to complex high-tech companies where the ‘hidden’ value of intellectual_property can make accurate analysis difficult and expensive especially for an outsider dr spiro agrees however that some discount is warranted for the rofr and as noted above has included it as part of its basic 15-percent liguidity discount amount of additional discounts we agree with dr bajaj that an additional 10-percent discount for brown-forman’s rofr and the purchaser’s lack of control_over future dividend-liquidation policy ie the purchaser’s minority status is warranted we ascribe most of that discount to the minority status issue which both drs bajaj and spiro agree deserves recognition both drs bajaj and spiro - -- also believe that the rofr would reduce value but disagree both as to rationale and quantum we are satisfied that some amount of discount is attributable to the rofr and that percent is an appropriate discount for both the rofr and the purchaser’s minority status given dr spiro’s addition of a 10-percent discount for only korbel’s status as an s_corporation avg’s discounts from the value of nonoperating assets dr bajaj applied an overall 35-percent marketability discount to his total valuation of korbel which included nonoperating assets dr spiro applied a 25-percent liquidity discount to his valuation of korbel not including nonoperating assets as noted supra p he then applied separate additional discounts to what he considered nonoperating assets we reject dr spiro’s 25-percent minority discount applied to excess cash on the basis of our finding that korbel retained no excess cash as of the valuation_date we also reject dr spiro’ sec_43 75-percent combination minority liquidity discount applied by him to the excess land in favor of dr bajaj’s 35-percent overall discount applied to his total valuation of korbel including such excess land we see no reason to limit a minority discount to particular assets of korbel even if they are nonoperating assets and therefore more readily available for distribution to shareholders than are korbel’s operating_assets as we observed in estate of fleming v commissioner tcmemo_1997_484 a -- - minority discount generally reflects the minority shareholder’s inability to compel liquidation and thereby realize a pro_rata share of the corporation’s net asset value ie the minority shareholder’s share of total corporate net asset value c conclusion on the basis of the foregoing application of the dcf method taking into account certain discounts we find that the fair_market_value of the shares as of the valuation_date was dollar_figure or dollar_figure a share see appendix vi conclusion we shall redetermine a deficiency in federal estate_tax commensurate with our finding that the value of the shares as of the valuation_date was dollar_figure decision will be entered under rule valuation of shares of r korbel bros as of appendix projected items sales dollar_figure net_income pre-tax income op margin income taxes net_income cashflow adjustments depreciation of sales - working_capital additions of incremental sales - capital expenditures yearend cashflow discount rate wacc present_value interest factor present_value of cashflows total present_value of cashflows present_value of reversion big_number big_number present_value of operating_assets value of nonoperating assets long-term debt enterprise value of korbel w o discount enterprise value of korbel with discount value of interest shares value of each share dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number ooo big_number big_number
